Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 11/03/20. Claims 57-80 are pending and under examination.

Information Disclosure Statement
The IDS forms have been considered. It is noted that “consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search” (MPEP §609).
	It is further noted that in the IDS transmittal letter filed 11/5/20, Applicant lists several applications and office actions, requesting that the Examiner review all the references, office actions, responses, etc, in those files. It is noted that this form is not an IDS itself nor is it in compliance with 37 CFR 1.97/1.98, and so these references have not been considered unless they also appear on an IDS or are cited on a PTO-892.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 57-61, 63-70, 72-77, and 79-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10364286 in view of Barbour (US 20140127131; form 892).
The reference claims are directed to a method of using an anti-alpha-synuclein antibody comprising SEQ ID NOs: 1, 34, 3, 4, 5, and 6 as H-CDRs 1-3 and L-CDRs 1-3, respectively. These are the same sequences in the same combination as the alpha-synuclein antibody of the instant claims. The .

Claims 57-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-66 and 68-78 of copending Application No. 16/895471 in view of Barbour (US 20140127131).
The claims of the reference document are directed to methods of detecting alpha synuclein, diagnosing synucleinopathies in general, and diagnosing non-Parkinson’s diseases such as multiple system atrophy. These were not restricted groups in the original Restriction mailed 9/21/17 in application 15/207859 and so this subject matter is not protected from a double patenting rejection under §121.
The antibodies in both documents are the same: an anti-α-synuclein antibody comprising SEQ ID NOs: 1, 34, 3, 4, 5, and 6. Both documents are further limited to the human antibody sequences of SEQ ID NOs: 31 and 8, e.g., compare instant claim 71, 76, and 77 to reference claims 60, 61, and 62. The reference document claims a method of detecting α-synuclein by “administering to the subject” the antibody, wherein that subject has MSA (reference claim 78). Administering the antibody to a subject with MSA is the only active step of the instant claims, and therefore the reference claims anticipate the instant claims. Further, Barbour makes obvious certain types of MSA (above) which present with α-synuclein and would therefore be obvious to detect/treat. This is a provisional nonstatutory double patenting rejection.

The claims of the reference document are directed to methods of treating MSA using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of treating MSA and even if it had, a method of treating MSA with the same antibody would be part of the same inventive grouping as the instant claims; this subject matter is not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats the same disease (MSA), is human (reference claim 5), may be the same fragments (reference claim 4), comprises the same combination of heavy/light chain sequences (reference claim 6), and binds the same epitope (reference claim 7). In support of the reference claim’s recitation of MSA, the reference document exemplifies, e.g., Shy-Drager (C1). Thus, the reference claims anticipate/make obvious the instant claims.

Claims 57-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10364285.
The claims of the reference document are directed to a composition comprising an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of treating MSA and so this subject matter is not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, is human (reference claim 3), may be the same fragments (reference claim 2), comprises the same combination of heavy/light chain sequences (reference claim 4), and binds the same epitope (reference claim 9). In looking to the utility of such an antibody, the reference document discloses treating MSA including, e.g., Shy-Drager (C1). Thus, the reference claims anticipate/make obvious the instant claims.

Claims 57-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28-31, and 36-50 of copending Application No. 17/109028.

The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats the same disease (MSA), is human (paragraph 112), may be the same fragments (paragraph 99), comprises the same combination of heavy/light chain sequences (reference claim 43), and binds the same epitope (paragraph 119). In support of the reference claim’s recitation of MSA, the reference document exemplifies, e.g., Shy-Drager (paragraph 3). Thus, the reference claims anticipate/make obvious the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claims 57-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10889635.
The claims of the reference document are directed to methods of treating MSA using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of treating MSA and even if it had, a method of treating MSA with the same antibody would be part of the same inventive grouping as the instant claims; this subject matter is not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats the same disease (MSA), is human (C18), may be the same fragments (C16), comprises the same combination of heavy/light chain sequences (reference claim 13), and binds the same epitope (C15). In support of the reference claim’s recitation of MSA, the reference document exemplifies, e.g., Shy-Drager (C1). Thus, the reference claims anticipate/make obvious the instant claims.

While the Examiner has attempted to address any potential double patenting issues, it is noted that Applicant’s portfolio contains numerous patents and applications on similar and often overlapping exclusively Parkinson’s disease, as Parkinson’s disease was set forth in groups 3 and 4 of the presiding Restriction requirement.

Allowable Subject Matter
	But for the double patenting rejection(s) above, the claims are allowable.
Regarding written description, claims such as claim 61 require the antibody to be a fully human antibody. As described in e.g., paragraph 42 of the specification, the antibodies of the invention are described as human. The evidence supports the conclusion that the claimed antibodies are fully human (e.g., raised in a human or in a transgenic animal designed to produced human antibodies) rather than, e.g., humanized/chimeric/veneered (raised in an animal and then grafting the CDRs into a human antibody).
Regarding the prior art, prior to the effective filing date of 7/13/15, the instantly claimed combination of six CDRs were not discovered. The CDRs of an antibody are considered to define the binding specificity of an antibody and changes to even a single amino acid in a CDR can have profound, unpredictable effects such as increasing binding, decreasing binding, prevent binding, or even changing the binding target altogether; see Chen and Kussie (form 892). Thus, absent a clear motivation to arrive at this particular combination of sequences, the claims are non-obvious.
Regarding double patenting, this application is a divisional application of application 17/004447 and therefore a divisional of application 15/207859. In the ‘859 application, the Examiner set forth a restriction requirement (9/21/17) which was never formally withdrawn and so presumed to be in effect. Rather than listing individual antibodies as separate groups for restriction, elected group I is to “individual anti-human alpha-synuclein specific antibodies”, such an individual antibody being instantly claimed. Further, the Restriction Requirement did not address a method of treating MSA, which is currently claimed, and so a method of treating MSA is not per se patentably distinct from the composition comprising such an antibody based on a Restriction.

	Taking this into account, this Examiner concludes that the instant application is a proper divisional of co-pending application 17/004,447, because this documents does not contain claims to an antibody comprising SEQ ID NOs: 1, 34, 3, 4, 5, and 6 nor to a method of using such an antibody, nor has this application issued as a patent, meaning that the instant antibody (and its methods of use) are patentably distinct from the “individual” antibodies of the ‘447 claims based on the Restriction in application 15/207859. As such, this application is protected from a double patenting rejection over these documents; see 35 USC §121. 
This Examiner concludes that even if the instant application is a divisional of ‘859, the instant application is not protected by 35 USC §121 for application 15,207859 (now US Patent 10,800,836) because US 10,800,836 issued on 10/13/20, while the instant application was filed 11/3/20. Protection under §121 only exists “if the divisional application is filed before the issuance of the patent on the other application”.
Nevertheless, no double patenting rejection is made over the ‘836 patent (‘859 application). There are no embodiments of the instant claims which would infringe the patent claims and vice versa, i.e., the claim scope between the two documents is mutually exclusive. Further, the two documents are not related as product and process (such processes having been automatically rejoined upon allowing the product), since the instant application uses a materially different product than the product claimed in the ‘836 patent. 
Therefore, the Examiner does not believe a double patenting rejection over US 10,800,836 is warranted.
Co-pending application 17/004447 is drawn to nucleic acids, which was a patentably distinct group as set forth in the Restriction mailed 9/21/17 in application 15/207859. No patent has issued from this document and so the instant application is protected under §121.

US 10640554 is drawn to antibodies differing at the H-CDR2 sequence: SEQ ID NO: 35 versus 34. There are no embodiments of the instant claims which would infringe the patent claims and vice versa, i.e., the claim scope between the two documents is mutually exclusive. Since the instant application uses a materially different product than the product claimed in the ‘554 patent, no double patenting rejection is made. 
US 10358484 is drawn to antibodies differing at the H-CDR2 sequence: SEQ ID NO: 35 versus 34. There are no embodiments of the instant claims which would infringe the patent claims and vice versa, i.e., the claim scope between the two documents is mutually exclusive. Since the instant application uses a materially different product than the product claimed in the ‘484 patent, no double patenting rejection is made.
US 10358483 is drawn to antibodies differing at the H-CDR2 sequence: SEQ ID NO: 33 versus 34. There are no embodiments of the instant claims which would infringe the patent claims and vice versa, i.e., the claim scope between the two documents is mutually exclusive. Since the instant application uses a materially different product than the product claimed in the ‘483 patent, no double patenting rejection is made.
US 10358482 is drawn to antibodies differing at the H-CDR2 sequence: SEQ ID NO: 2 versus 34. There are no embodiments of the instant claims which would infringe the patent claims and vice versa, i.e., the claim scope between the two documents is mutually exclusive. Since the instant application uses a materially different product than the product claimed in the ‘482 patent, no double patenting rejection is made.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649